DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 9,042,337.  This is a statutory double patenting rejection.
Present Application
USPN 9,042,337
1. A method for a base station in a multi-cell wireless packet system using a frame structure, each frame comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the method comprising: designating a first zone of time-frequency resource in a cell for transmission 


2. The method of claim 1, wherein the packet contains data associated with a real time protocol (RTP).
3. The method of claim 2, wherein the data is identified for transmission in the first zone based on a RTP header associated with the data.
3. The method of claim 2, wherein the data is identified for transmission in the first zone based on a RTP header associated with the data.

4. The method of claim 1, wherein the packet contains data associated with a user datagram protocol (UDP).
5. The method of claim 1, wherein the packet contains data associated with a session initiation protocol (SIP).
5. The method of claim 1, wherein the packet contains data associated with a session initiation protocol (SIP).
6. The method of claim 1, wherein data contained in the packet is identified for transmission in the first zone based on a quality of service requirement.
6. The method of claim 1, wherein data contained in the packet is identified for transmission in the first zone based on a quality of service requirement.
7. The method of claim 1, further comprising sending information to the mobile device to indicate the allocation of the N basic time-frequency resource units used for the transmission of the packet.
7. The method of claim 1, further comprising sending information to the mobile device to indicate the allocation of the N basic time-frequency resource units used for the transmission of the packet.
8. A method for a mobile device in a multi-cell wireless packet system using a frame structure, each frame comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the method comprising: receiving at the mobile device, from a base station, information indicating an 


9. The method of claim 8, wherein the packet contains data generated from a voice source coder (vocoder).
10. The method of claim 8, further comprising receiving, from the base station, information indicating a modulation and 


11. The method of claim 8, further comprising receiving, from the base station, information indicating transmission power control information for the transmission of the packets associated with the voice application.
12. A base station in a multi-cell wireless packet system using a frame structure, each frame comprising a plurality of time slots, each time slot comprising a plurality of orthogonal frequency division multiplexing (OFDM) symbols, the base station comprising: a controller configured to designate a first zone of time-frequency resource in a cell for transmission of packets associated with a voice application, the first zone selected to be different from a second zone of time-frequency resource designated in a neighboring cell for transmission of packets associated with the voice application; a scheduler configured to allocate N basic time-frequency resource units in the first zone for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tabeta (USPN 6,144,693) is directed to communicate with a wireless system using a hopping frequency pattern.  A hopping pattern is formulated based on the frequency to be used.  The frequency is further divided when there is intermittent reception.  Doing such is able to improve the operability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464